Case 1:20-cv-10417-AT Document 21 Filed 02/18/21 Page 1 of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
CARLOS RUIZ FLOREZ. DOC #
DATE FILED: _ 2/18/2021
Plaintiff,
-against- 20 Civ. 10417 (AT)
RAOUL’S RESTAURANT FILM CORP. d/b/a ORDER
RAOUL’S RESTAURANT and 180 PRINCE
STREET LLC..
Defendants.

 

 

ANALISA TORRES, District Judge:

The Court has been advised that the parties have reached a settlement in principle. ECF No.
20. The above-titled action shall be dismissed and discontinued without costs, and without prejudice
to the right to reopen the action within forty-five days of the date of this Order if the settlement is not
consummated.

Any application to reopen must be filed within forty-five days of this Order; any application
to reopen filed thereafter may be denied solely on that basis. Further, if the parties wish for the Court
to retain jurisdiction for the purposes of enforcing any settlement agreement, they must submit the
settlement agreement to the Court within the same thirty-day period to be so-ordered by the Court.
Per Rule [V(C) of the Court’s Individual Practices in Civil Cases, the Court will not retain
jurisdiction to enforce a settlement agreement unless it is made part of the public record.

Any pending motions are moot. All conferences are vacated. The Clerk of Court is directed
to close the case.
SO ORDERED.

Dated: February 18, 2021
New York, New York

Og-

ANALISA TORRES
United States District Judge

 
